722 S.E.2d 209 (2012)
STATE
v.
William Latham REYNOLDS.
No. 81P12-1.
Supreme Court of North Carolina.
February 27, 2012.
John T. Hall, for Reynolds, William Latham.
Newton G. Pritchett, Jr., Assistant Attorney General, for State of North Carolina.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 27th of February 2012 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 27th of February 2012."